DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statements filed on 05/19/2020, 07/24/2020, 01/12/2021, 0405/2021, 09/24/2021 and 09/16/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 2 is objected to because of the following informalities:  claim 2 has two periods  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 10-13 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9-10, 12, 14-15, 17, 25, 27 and 30-31 of U.S. Patent No. 10,130,758 (hereinafter 758’). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, 758’ teaches Flaherty et al. teaches a fluid delivery device, comprising: a fluid reservoir; a transcutaneous access tool fluidly coupled to the fluid reservoir, the transcutaneous access tool including a needle; a glucose monitoring device, wherein the fluid reservoir, the transcutaneous access tool, and the glucose monitoring device are located within a housing, and wherein at least a portion of the transcutaneous access tool and the glucose monitoring device are configured to extend from the housing and into a patient; and an insertion and retraction mechanism within the housing, the insertion and retraction mechanism comprising: a spring defining a longitudinal axis; and a first linkage and a second linkage coupled between the spring and a first sliding member, wherein the first sliding member is coupled with the needle, wherein the first and second linkages are configured to move the first sliding member in an insertion direction and a retraction direction in response to a force from the spring, and wherein the first linkage includes a first end adjacent the spring and a second end directly coupled to the second linkage (see claim 1 of 758’).  
Regarding claim 2, 758’ teaches wherein the insertion and retraction mechanism is configured to increase an insertion force as the needle moves in the insertion direction (see claim 2 of 758’).  
Regarding claim 3, 758’ teaches 1, wherein the transcutaneous access tool includes a cannula, and wherein the needle is located within the cannula such that the cannula remains deployed when the needle is retracted (see claim 3 of 758’).  
Regarding claim 4, 758’ teaches wherein the insertion and retraction mechanism further comprises a frame slidably receiving the first sliding member and a second sliding member, wherein the frame is operable to lock the first and second sliding members in a pre-deployment position and to lock the second sliding member in a post- deployment position (see claim 14 of 758’).  
Regarding claim 5, 758’ teaches wherein the frame includes a cam finger operable to lock the first and second sliding members in the pre-deployment position and to lock the second sliding member in the post-deployment position (see claim 15 of 758’).  
Regarding claim 6, 758’ teaches, wherein the insertion and retraction mechanism further comprises a release bar configured to hold the cam finger when the cam finger locks the first and second sliding members in the pre-deployment position and configured to release the cam finger to allow the first and second sliding members to move in the insertion direction (see claim 17 of 758’).  
Regarding claim 10, 758’ teaches a fluid delivery device, comprising: a fluid reservoir; a transcutaneous access tool fluidly coupled to the fluid reservoir, the transcutaneous access tool including a cannula, and a trocar located inside the cannula; a glucose monitoring device extending through the cannula; an insertion mechanism configured to deploy at least a portion of the transcutaneous access tool and the glucose monitoring device into a patient, the insertion mechanism comprising: a first sliding member coupled with the trocar; a second sliding member adjacent the first sliding member, the second sliding member coupled with the cannula and operable to move the cannula in an insertion direction; and linkages coupled between a torsion spring and the first sliding member, wherein the torsion spring and the linkages are operable to move the first sliding member in the insertion direction and a retraction direction (see claims 1 and 25 of 758’).  
Regarding claim 11, 758’ teaches wherein the insertion mechanism is operable to insert the trocar with an increasing insertion force from the torsion spring as the 14 trocar moves in the insertion direction (see claims 1 and 28 of 758’).  
Regarding claim 12, 758’ teaches wherein the trocar is located within the cannula, and wherein the cannula is operable to remain deployed when the trocar is retracted (see claims 3 and 27 of 758’).  
Regarding claim 13, 758’ teaches, wherein the insertion mechanism further comprises a frame slidably receiving the fast and second sliding members and operable to lock the first and second sliding members in a pre-deployment position and to lock the second sliding member in a post-deployment position (see claims 9 and 14 of 758’).  
Regarding claim 16, 758’ teaches a transcutaneous access tool insertion and retraction mechanism, comprising: a needle located within a cannula; a first sliding member coupled with the needle and operable to move the needle in an insertion direction and in a retraction direction; a second sliding member coupled with the cannula and operable to move the cannula in the insertion direction, wherein a glucose monitoring device extends between the first and second sliding members; and  15Attorney Docket No. 8182.0118C2 a first linkage and a second linkage coupled between a torsion spring and the first sliding member such that, upon deployment, energy stored in the torsion spring causes the first and second linkages to cooperate to move the first sliding member in the insertion direction and the retraction direction (see claims 1 and 25 of 758’).  
Regarding claim 17, 758’ teaches further comprising a frame slidably receiving the fast and second sliding members, wherein the frame is operable to lock the first and second sliding members in a pre-deployment position, and wherein the frame is operable to lock the second sliding member in a post- deployment position (see claims 9 and 14 of 758’).   
Regarding claim 18, 758’ teaches wherein the frame includes a cam element configured to lock the first and second sliding members in the pre-deployment position (see claim 10 of 758’).    
Regarding claim 19, 758’ teaches wherein, upon deployment, the first linkage is arranged to rotate about a longitudinal axis of the torsion spring, and the first linkage and the second linkage are arranged to rotate relative to each other about a moving pivot to move the first sliding member in the insertion direction and the retraction direction (see claims 1 and 30-31 of 758’). 
Regarding claim 20, 758’ teaches further comprising a release bar configured to hold the cam element when the cam 16element locks the first and second sliding members in the pre-deployment position and configured to release the cam element to allow the first and second sliding members to move in the insertion direction (see claims 12 and 17 of 758’).  
Claims 1-6, 10-13 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6, 8, 10-13, 18-19 and 22 of U.S. Patent No. 10,569,011 (hereinafter 011’). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, 011’ teaches Flaherty et al. teaches a fluid delivery device, comprising: a fluid reservoir; a transcutaneous access tool fluidly coupled to the fluid reservoir, the transcutaneous access tool including a needle; a glucose monitoring device, wherein the fluid reservoir, the transcutaneous access tool, and the glucose monitoring device are located within a housing, and wherein at least a portion of the transcutaneous access tool and the glucose monitoring device are configured to extend from the housing and into a patient; and an insertion and retraction mechanism within the housing, the insertion and retraction mechanism comprising: a spring defining a longitudinal axis; and a first linkage and a second linkage coupled between the spring and a first sliding member, wherein the first sliding member is coupled with the needle, wherein the first and second linkages are configured to move the first sliding member in an insertion direction and a retraction direction in response to a force from the spring, and wherein the first linkage includes a first end adjacent the spring and a second end directly coupled to the second linkage (see claim 1 of 011’).  
Regarding claim 2, 758’ teaches wherein the insertion and retraction mechanism is configured to increase an insertion force as the needle moves in the insertion direction (see claim 2 of 011’).  
Regarding claim 3, 758’ teaches 1, wherein the transcutaneous access tool includes a cannula, and wherein the needle is located within the cannula such that the cannula remains deployed when the needle is retracted (see claim 3 of 011’).  
Regarding claim 4, 758’ teaches wherein the insertion and retraction mechanism further comprises a frame slidably receiving the first sliding member and a second sliding member, wherein the frame is operable to lock the first and second sliding members in a pre-deployment position and to lock the second sliding member in a post- deployment position (see claim 5 of 011’).  
Regarding claim 5, 758’ teaches wherein the frame includes a cam finger operable to lock the first and second sliding members in the pre-deployment position and to lock the second sliding member in the post-deployment position (see claim 6 of 011’’).  
Regarding claim 6, 758’ teaches, wherein the insertion and retraction mechanism further comprises a release bar configured to hold the cam finger when the cam finger locks the first and second sliding members in the pre-deployment position and configured to release the cam finger to allow the first and second sliding members to move in the insertion direction (see claim 8 of 011’).  
Regarding claim 10, 758’ teaches a fluid delivery device, comprising: a fluid reservoir; a transcutaneous access tool fluidly coupled to the fluid reservoir, the transcutaneous access tool including a cannula, and a trocar located inside the cannula; a glucose monitoring device extending through the cannula; an insertion mechanism configured to deploy at least a portion of the transcutaneous access tool and the glucose monitoring device into a patient, the insertion mechanism comprising: a first sliding member coupled with the trocar; a second sliding member adjacent the first sliding member, the second sliding member coupled with the cannula and operable to move the cannula in an insertion direction; and linkages coupled between a torsion spring and the first sliding member, wherein the torsion spring and the linkages are operable to move the first sliding member in the insertion direction and a retraction direction (see claims 10 and 011’).  
Regarding claim 11, 758’ teaches wherein the insertion mechanism is operable to insert the trocar with an increasing insertion force from the torsion spring as the 14Attorney Docket No. 8182.0118C2 trocar moves in the insertion direction (see claims 11 and 28 of 011’).  
Regarding claim 12, 758’ teaches wherein the trocar is located within the cannula, and wherein the cannula is operable to remain deployed when the trocar is retracted (see claims 12 of 011’).  
Regarding claim 13, 758’ teaches, wherein the insertion mechanism further comprises a frame slidably receiving the fast and second sliding members and operable to lock the first and second sliding members in a pre-deployment position and to lock the second sliding member in a post-deployment position (see 13 of 011’).  
Regarding claim 16, 758’ teaches a transcutaneous access tool insertion and retraction mechanism, comprising: a needle located within a cannula; a first sliding member coupled with the needle and operable to move the needle in an insertion direction and in a retraction direction; a second sliding member coupled with the cannula and operable to move the cannula in the insertion direction, wherein a glucose monitoring device extends between the first and second sliding members; and  15Attorney Docket No. 8182.0118C2 a first linkage and a second linkage coupled between a torsion spring and the first sliding member such that, upon deployment, energy stored in the torsion spring causes the first and second linkages to cooperate to move the first sliding member in the insertion direction and the retraction direction (see claim 18 of 011’).  
Regarding claim 17, 758’ teaches further comprising a frame slidably receiving the fast and second sliding members, wherein the frame is operable to lock the first and second sliding members in a pre-deployment position, and wherein the frame is operable to lock the second sliding member in a post- deployment position (see claim 19 of 011’).   
Regarding claim 18, 758’ teaches wherein the frame includes a cam element configured to lock the first and second sliding members in the pre-deployment position (see claim 20 of 011’).    
Regarding claim 19, 758’ teaches wherein, upon deployment, the first linkage is arranged to rotate about a longitudinal axis of the torsion spring, and the first linkage and the second linkage are arranged to rotate relative to each other about a moving pivot to move the first sliding member in the insertion direction and the retraction direction (see claim 18 of 011’). 
Regarding claim 20, 758’ teaches further comprising a release bar configured to hold the cam element when the cam 16Attorney Docket No. 8182.0118C2 element locks the first and second sliding members in the pre-deployment position and configured to release the cam element to allow the first and second sliding members to move in the insertion direction (see claim 22 of 011’).  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the recitation “is positioned between the first and second sliding members” is indefinite because it is not clear what structural feature is positioned between the first and second sliding members.  For examination purposes the aforementioned recitation has been interpreted as “wherein the insertion and retraction mechanism is configured to increase an insertion force as the needle moves in the insertion direction.”  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Flaherty et al. (Pub. No. 2005/0203461) in view of Steil et al. (Pub. No. 2008/0183060).
Regarding claim 1, Flaherty et al. teaches a fluid delivery device (350, Fig. 13A), comprising: a fluid reservoir (830, Fig. 2, see abstract, [0015], [0025], [0030], [0032], [0041] and [0112]); a transcutaneous access tool (rigid cannula and 354, Fig. 13A and see [0147]) fluidly coupled to the fluid reservoir (830, see abstract), the transcutaneous access tool including a needle (354, flexible cannula); wherein the fluid reservoir (830), the transcutaneous access tool (rigid cannula and 354), and the glucose monitoring device are located within a housing (352, Fig. 13A), and wherein at least a portion of the transcutaneous access tool (rigid cannula and 354) is configured to extend from the housing (352) and into a patient (see [0148]); and an insertion and retraction mechanism (450, Fig. 17A, see [0157] 450 can be used with the device of 13A instead of the insertion mechanism described in [0157]) within the housing (352), the insertion and retraction mechanism (450) comprising: a spring (458, Fig. 17A) defining a longitudinal axis (central longitudinal axis of 458, see Fig. 17A); and a first linkage (462, Fig. 17A) and a second linkage (460, Fig. 17A) coupled between the spring (458) and a first sliding member (454, Fig. 17A), wherein the first sliding member (454) is coupled with the needle (flexible cannula, see [0157]), wherein the first and second linkages (462/460) are configured to move the first sliding member (454) in an insertion direction and a retraction direction in response to a force from the spring (458), and wherein the first linkage (462) includes a first end  (end connected to portion in which 458 is around) adjacent the spring (458, see Fig. 17A) and a second end (end of 462 directly connected to 460) directly coupled to the second linkage (460, see Fig. 17A).  
Flaherty et al. does not specifically teach a glucose monitoring device and wherein at least a portion of the transcutaneous access tool and the glucose monitoring device are configured to extend from the housing and into a patient. However, Steil et al. teaches a glucose monitoring device (26, Fig. 3) and  needle (58, Fig. 3) wherein at least a portion of the needle (58) and the glucose monitoring device (26) are configured to extend into a patient (46, see Fig. 4 and [0073]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Flaherty et al. by adding a glucose monitoring device to the lumen of the needle and sensing components as taught by Steil et al. for sensing the patient’s blood glucose level and generating commands for operating the delivery of insulin to the patient to maintain the patient’s blood glucose level (see abstract, [0010] and [0054]-[0056]).
Regarding claim 3, Flaherty et al. in view of Steil et al. teaches wherein the transcutaneous access tool (rigid cannula and 354) includes a cannula (rigid cannula), and wherein the needle (354) is located within the cannula such that the cannula remains deployed when the needle is retracted (see [0141] of Flaherty et al.).  
Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Flaherty et al. (Pub. No. 2005/0203461) in view of Steil et al. (Pub. No. 2008/0183060) in view of Beckman et al. (Pub. No. 2006/0155210).
Regarding claim 2, Flaherty et al. in view of Steil et al. does not teach wherein the insertion and retraction mechanism is configured to increase an insertion force as the needle moves in the insertion direction.  Is positioned between the first and second sliding members. However, Beckman et al. teaches an insertion mechanism (136) that increases the force of impact on the needle (24) in an insertion direction (see [0064]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Flaherty et al. in view of Steil et al. by forming the insertion mechanism to be weighted as taught by Beckman because such force by the weight provides a sufficient amount of force to adequately drive the needle into the patient (see [0064]) thereby increasing efficacy and efficiency of needle penetration while ensuring proper and accurate penetration of the injection site.
Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter: while Flaherty et al. (Pub. No. 2005/0203461) teaches a sliding member (454, Fig. 17A) that moves a needle and cannula in an insertion direction (see [0157]) Flaherty et al. does not teach a first sliding member that moves in an insertion and retraction direction and a second sliding member that moves the cannula in an insertion direction because the needle and cannula of Flaherty et al. are both moved by 454. Hence, Flaherty et al. does not teach “a second sliding member adjacent the first sliding member, the second sliding member coupled with the cannula and operable to move the cannula in an insertion direction; and linkages coupled between a torsion spring and the first sliding member, wherein the torsion spring and the linkages are operable to move the first sliding member in the insertion direction and a retraction direction” of claim 10 and “a second sliding member coupled with the cannula and operable to move the cannula in the insertion direction a first linkage and a second linkage coupled between a torsion spring and the first sliding member such that, upon deployment, energy stored in the torsion spring causes the first and second linkages to cooperate to move the first sliding member in the insertion direction and the retraction” of claim 16
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783